People v Robles (2015 NY Slip Op 05503)





People v Robles


2015 NY Slip Op 05503


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2012-09683
 (Ind. No. 495/03)

[*1]The People of the State of New York, respondent,
vDavid Robles, appellant.


Seymour W. James, Jr., New York, N.Y. (Kerry Elgarten of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Braun, J.), imposed July 31, 2012, upon his convictions of attempted murder in the first degree (three counts), attempted murder in the second degree (two counts), conspiracy in the second degree, conspiracy in the fourth degree, assault in the first degree (six counts), burglary in the first degree (two counts), burglary in the second degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, the resentence being a period of five years of postrelease supervision in addition to each of the determinate terms of imprisonment previously imposed by the same court on July 12, 2004.
ORDERED that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to terms including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Kearney, 116 AD3d 1064; People v Flowers, 116 AD3d 710).
DILLON, J.P., LEVENTHAL, ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court